                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 IN RE:                                          )
                                                 )
 CUMMINGS MANOOKIAN, PLLC,                       )   Case No. 3:19-bk-07235
     Debtor.                                     )   Chapter 7
                                                 )   Judge Walker



 THE DEADLINE FOR FILING A TIMELY RESPONSE IS: May 18, 2020
 IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: May 26, 2020 at 10:00 a.m., in
 Courtroom Two, 2nd Floor, Customs House, 701 Broadway, Nashville, Tennessee.

                NOTICE OF TRUSTEE’S MOTION TO APPROVE
     FEE AND EXPENSE DIVISION AMONG DEBTOR AND CUMMINGS LAW LLC

        Phillip G. Young, Jr., Counsel for the Trustee, has asked the court for the following
relief: approval of fee and expense division among Debtor and Cummings Law LLC.

       YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the
attached motion by entering the attached order, or if you want the court to consider your views
on the motion, then on or before May 13, 2020, you or your attorney must:

1.     File with the court your response or objection explaining your position. PLEASE
       NOTE: THE BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF
       TENNESSEE REQUIRES ELECTRONIC FILING. ANY RESPONSE OR
       OBJECTION YOU WISH TO FILE MUST BE SUBMITTED
       ELECTRONICALLY. TO FILE ELECTRONICALLY, YOU OR YOUR
       ATTORNEY MUST GO TO THE COURT WEBSITE AND FOLLOW THE
       INSTRUCTIONS AT: https://ecf.tnmb.uscourts.gov.

       If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615)
       736-5584. You may also visit the Bankruptcy Court in person at: 701 Broadway, 1st
       Floor, Nashville, TN (Monday - Friday, 8:00 A.M. - 4:00 P.M.).

2.     Your response must state that the deadline for filing responses is May 18, 2020, the date
       of the scheduled hearing is May 26, 2020, and the motion to which you are responding is
       the Trustee’s Motion to Approve Fee and Expense Division Among Debtor and
       Cummings Law LLC.

3.     You must serve your response or objection by electronic service through the Electronic
       Filing system described above. You must also mail a copy of your response or objection
       to:




Case 3:19-bk-07235       Doc 73    Filed 04/27/20 Entered 04/27/20 06:18:31             Desc Main
                                   Document     Page 1 of 9
        Jeanne Ann Burton, Trustee       United States Trustee         Phillip G. Young, Jr.
        Jeanne Ann Burton, PLLC          701 Broadway, Customs House   Thompson Burton PLLC
        4117 Hillsboro Pk Ste 103-116    Suite 318                     One Franklin Park
        Nashville, TN 37215              Nashville, TN 37203           6100 Tower Cir., Ste 200
                                                                       Franklin, TN 37067

       If a response is filed before the deadline stated above, the hearing will be held at the time
       and place indicated above. THERE WILL BE NO FURTHER NOTICE OF THE
       HEARING DATE. You may check whether a timely response has been filed by calling
       the Clerk’s office at (615) 736-5584 or viewing the case on the Court’s website at
       https://ecf.tnmb.uscourts.gov.


       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter the attached order granting that relief.



Dated: April 27, 2020                              By: /s/ Phillip G. Young, Jr.
                                                   Phillip G. Young, Jr.
                                                   Thompson Burton PLLC
                                                   One Franklin Park
                                                   6100 Tower Circle, Suite 200
                                                   Franklin, TN 37067
                                                   Tel: 615-465-6008
                                                   phillip@thompsonburton.com

                                                   Special Counsel to Trustee




                                                    2
Case 3:19-bk-07235        Doc 73        Filed 04/27/20 Entered 04/27/20 06:18:31           Desc Main
                                        Document      Page 2 of 9
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 IN RE:                                         )
                                                )
 CUMMINGS MANOOKIAN, PLLC,                      )   Case No. 3:19-bk-07235
     Debtor.                                    )   Chapter 7
                                                )   Judge Walker



                   TRUSTEE’S MOTION TO APPROVE
   FEE AND EXPENSE DIVISION AMONG DEBTOR AND CUMMINGS LAW LLC

       Jeanne Ann Burton, chapter 7 trustee herein (“Trustee”), hereby moves (the “Motion”) this

Court for entry of an order (the “Order”), substantially in the form submitted herewith, approving

the division of attorneys’ fees and expenses in certain cases among the Debtor and Cummings Law

LLC. In support of this Motion, the Trustee respectfully represents as follows:

                                        BACKGROUND

       1.      On November 6, 2019 (the “Petition Date”), Cummings Manookian, PLC (the

“Debtor”) filed a voluntary Chapter 7 petition. Jeanne Ann Burton was appointed to serve as the

Chapter 7 Trustee on the same day.

       2.      The Debtor was a law firm founded by attorneys Brian Cummings (“Cummings”)

and Brian Manookian (“Manookian”) in 2015. The Debtor specialized in representing plaintiffs

in personal injury and medical malpractice cases. In September 2018, Cummings withdrew as a

member of the Debtor and subsequently formed his own law firm, Cummings Law LLC

(“Cummings Law”). After Cummings’ withdrawal from the Debtor, Cummings Law continued

handling certain cases that were opened while Cummings was a member of the Debtor.

       3.      Cummings asserts that, on the date of Cummings’ exit from the Debtor, the

Debtor’s operations were governed by an “Amended and Restated Amended Operating Agreement



                                              3
Case 3:19-bk-07235      Doc 73    Filed 04/27/20 Entered 04/27/20 06:18:31            Desc Main
                                  Document      Page 3 of 9
of Cummings Manookian, P.L.C.” dated January 30, 2017 (the “Operating Agreement”). Section

10.7 of the Operating Agreement, entitled “Additional Payments to Withdrawing Member,”

addresses how fees and other payments will be made to a member who has withdrawn from the

Debtor. It references an “Exhibit B” with regard to how “pending matters” will be divided between

the Debtor and the withdrawing member. Exhibit B of the Operating Agreement contains the

following relevant provisions:

       1. Upon a Member’s Withdrawal, a client may direct that the Company retain a
          Case in Progress or that the Case in Progress transfer to the withdrawing
          Member. In such instance, the Company or a withdrawing Member that takes
          a Case in Progress shall be the “Managing Party” and the Company or
          withdrawing Member (or such Member’s estate, guardian or conservator, as the
          case may be) that does not take a Case in Progress shall be the “Other Party.”
       2. The Other Party will be entitled to receive any amount that is actually received
          by the Managing Party (either alone or with others) after the date of the
          Withdrawal with respect to a Case in Progress as follows: a) 50% of the pre-
          Withdrawal expenses incurred by the Company that are recouped, plus b) an
          amount equal to the Net Fee times a fraction of the denominator of which would
          be the total number of months during the period commencing the day the
          Company first opening the Case in Progress and ending the day of receipt of
          fees concluding the case, and the numerator of which would be the total number
          of months during the period commencing the day the Company first opened the
          Case in Progress and ending the date of the Withdrawal.

       4.     Applying these provisions of the Operating Agreement is much simpler than it first

appears. Using a hypothetical situation, if Cummings Law assumed responsibility, in September

2018, for a matter that originated with the Debtor in January 2018 and settled in October 2018,

and producing $10,000 in attorneys’ fees, then the Debtor would be entitled to $9,000 (because

the case was with the Debtor for 9/10 months that the case was active) and Cummings Law would

be entitled to $1,000 (because the case was with Cummings Law for 1/10 months that the case was

active). Cummings Law would also be entitled to 100% of the expenses it incurred in the case,

while the Debtor and Cummings Law would split reimbursement of any expenses incurred prior

to Cummings’ exit from the Debtor.



                                              4
Case 3:19-bk-07235      Doc 73    Filed 04/27/20 Entered 04/27/20 06:18:31            Desc Main
                                  Document      Page 4 of 9
       5.      Several cases that originated with the Debtor were transferred to Cummings upon

his exit from the Debtor. The division of attorneys’ fees and expenses to be paid out of a settlement

in these cases will be subject to the Operating Agreement. Rather than coming before the Court

each time such a case settles and there is a division of fees and expenses, the Trustee seeks approval

to accept fees and expenses from the settlement of all such cases pursuant to the terms of the

Operating Agreement.

       6.      By this Motion, the Trustee seeks Court approval for division of fees and expenses

in cases that originated with the Debtor, but transferred to Cummings Law upon Cummings’ exit

from the Debtor, according to the formula established in the Operating Agreement. While the

Trustee might not be required to seek approval to simply enforce and abide by the terms of a valid

operating agreement, she seeks Court approval of this fee sharing arrangement out of an abundance

of caution. The Trustee wants it to be clear to all parties, including the creditors and interested

parties of the Debtor, Cummings, and defense counsel, how fees and expenses will be divided

between Cummings Law and the Debtor. The Trustee will maintain a copy of the settlement

statement for each case in the case financial file.

       7.      It is the Trustee’s opinion that approval of the division of attorneys’ fees and

expenses pursuant to the terms of the Operating Agreement is appropriate and is in the best interest

of the estate. Further, it is the Trustee’s opinion that this division of attorneys’ fees and expenses

is more beneficial to the creditors than incurring the costs of challenging the clear language of the

Operating Agreement, especially since any such challenge is unlikely to be successful.

       8.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157. Venue in this district is

proper pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                5
Case 3:19-bk-07235       Doc 73     Filed 04/27/20 Entered 04/27/20 06:18:31              Desc Main
                                    Document      Page 5 of 9
       9.        The statutory predicate for the relief requested herein is section 105 of the

Bankruptcy Code and rule 9019 of the Federal Rules of Bankruptcy Procedure (“Rule 9019”).

       WHEREFORE, the Trustee respectfully requests that this Court enter an order in the form

submitted herewith and grant such other and further relief as is appropriate under the

circumstances.

                                                       Respectfully submitted,

                                                       /s/ Phillip G. Young, Jr.
                                                       Phillip G. Young, Jr.
                                                       Thompson Burton PLLC
                                                       One Franklin Park
                                                       6100 Tower Circle, Suite 200
                                                       Franklin, TN 37067
                                                       Tel: 615-465-6008
                                                       phillip@thompsonburton.com

                                                       Counsel to Trustee



                                 CERTIFICATE OF SERVICE

  I hereby certify that a true and correct copy of the foregoing has been served this 27th day of
  April, 2020, upon all parties of record through the Court’s electronic filing system and by
  U.S. Mail to all parties listed on the creditor matrix attached hereto.

                                                       /s/ Phillip G. Young, Jr.




                                               6
Case 3:19-bk-07235       Doc 73    Filed 04/27/20 Entered 04/27/20 06:18:31             Desc Main
                                   Document      Page 6 of 9
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 IN RE:                                        )
                                               )
 CUMMINGS MANOOKIAN, PLLC,                     )   Case No. 3:19-bk-07235
     Debtor.                                   )   Chapter 7
                                               )   Judge Walker


                      ORDER APPROVING FEE AND EXPENSE
               DIVISION AMONG DEBTOR AND CUMMINGS LAW LLC


       This matter having come before the Court on the motion (the "Motion") filed by Jeanne

Ann Burton, chapter 7 trustee herein ("Trustee"), pursuant to section 105 of the Bankruptcy Code

and Bankruptcy Rule 9019, for an order approving the division of attorneys’ fees and expenses

between the Debtor and Cummings Law LLC (“Cummings Law”) on all cases that originated with

the Debtor but were transferred to Cummings Law upon the exit of Brian Cummings from

membership of the Debtor pursuant to the terms of the Operating Agreement described in the

Motion; and no timely responses having been filed to the Motion; and the Court being satisfied

that the relief herein is appropriate under the circumstances; and the court being otherwise

sufficiently advised,

               IT IS HEREBY FOUND THAT:


                                              7
Case 3:19-bk-07235      Doc 73    Filed 04/27/20 Entered 04/27/20 06:18:31          Desc Main
                                  Document      Page 7 of 9
        A.      The Trustee, in the proper exercise of her business judgment, determined that the

relief afforded herein is in the best interests of the Debtor’s creditors.

        B.      The    Amended and Restated Amended Operating Agreement of Cummings

Manookian, P.L.C. dated January 30, 2017 (the “Operating Agreement”) governs the division of

attorneys’ fees and expenses between the Debtor and Cummings Law for all cases that originated

with the Debtor but were transferred to Cummings Law upon the exit of Brian Cummings from

membership of the Debtor.

                NOW THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      The Motion is granted.

        2.      For all cases that originated with the Debtor, but were transferred to Cummings

Law upon the exit of Brian Cummings from membership of the Debtor, the division of attorneys’

fees and expenses will be divided according to the formula in Exhibit B of the Operating

Agreement, which provides:

             Upon a Member’s Withdrawal, a client may direct that the Company retain a
             Case in Progress or that the Case in Progress transfer to the withdrawing
             Member. In such instance, the Company or a withdrawing Member that takes
             a Case in Progress shall be the “Managing Party” and the Company or
             withdrawing Member (or such Member’s estate, guardian or conservator, as the
             case may be) that does not take a Case in Progress shall be the “Other Party.”
             The Other Party will be entitled to receive any amount that is actually received
             by the Managing Party (either alone or with others) after the date of the
             Withdrawal with respect to a Case in Progress as follows: a) 50% of the pre-
             Withdrawal expenses incurred by the Company that are recouped, plus b) an
             amount equal to the Net Fee times a fraction of the denominator of which would
             be the total number of months during the period commencing the day the
             Company first opening the Case in Progress and ending the day of receipt of
             fees concluding the case, and the numerator of which would be the total number
             of months during the period commencing the day the Company first opened the
             Case in Progress and ending the date of the Withdrawal.


        3.      The Trustee shall maintain a copy of the settlement statement for each case in the




                                                 8
Case 3:19-bk-07235        Doc 73     Filed 04/27/20 Entered 04/27/20 06:18:31            Desc Main
                                     Document      Page 8 of 9
case financial file.

        4.      The Court will retain jurisdiction to adjudicate any disputes that may arise under

this order or the division of fees and expenses among the Debtor and Cummings Law, and the

Court will retain jurisdiction to enforce the terms of this order.




     This order was signed and entered electronically as indicated at the top of the first page.




AGREED TO AND
APPROVED FOR ENTRY:

/s/ Phillip G. Young, Jr.
Phillip G. Young, Jr.
Thompson Burton PLLC
One Franklin Park
6100 Tower Circle, Suite 200
Franklin, TN 37067
Tel: 615-465-6008
phillip@thompsonburton.com

Special Counsel to Trustee




                                                9
Case 3:19-bk-07235       Doc 73     Filed 04/27/20 Entered 04/27/20 06:18:31             Desc Main
                                    Document      Page 9 of 9
